Per curiam.
James T. Sanders was charged with violating Disciplinary Standards 4, 31, 35, 36, 37, 43, 45 and 69 of State Bar Rule 4-102. He admits violating each of those standards except Standard 31, and petitions for voluntary surrender of his license.
The State Disciplinary Board recommended that Sanders’ petition for voluntary surrender of his license to practice law be granted. This recommendation is approved.
The surrender of the license to practice law of James T. Sanders is accepted. His name shall be stricken from the rolls of those authorized to practice law in this state.

All the Justices concur.